Citation Nr: 1133418	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals, gunshot wound (GSW), left shoulder, muscle group (MG) IV, with retained foreign body (RFB), currently evaluated as 10 percent disabling on a schedular basis.  

2.  Entitlement to service connection for mild spondylosis (claimed as a back disorder).  

3.  Entitlement to service connection for a separate compensable rating for left shoulder arthritis, secondary to service-connected residuals, GSW, left shoulder, MG IV, with RFB.  

4.  Entitlement to a separate compensable rating for limited motion of the left shoulder and arm, secondary to service-connected residuals, GSW, left shoulder, MG IV, with RFB.  

5.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Cleveland, Ohio, Tiger Team, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues of entitlement to an increased rating for residuals, GSW, left shoulder, MG IV, with RFB and service connection for mild spondylosis (claimed as back disorder).  The St. Petersburg, Florida RO is the RO of jurisdiction.  

The matter also stems from an August 2010 rating decision of the St. Petersburg, Florida RO which denied service connection for a separate compensable rating for left shoulder arthritis, secondary to service-connected residuals, GSW, left shoulder, MG IV, with RFB, and a separate compensable rating for limited motion of the left shoulder and arm, secondary to service-connected residuals, GSW, left shoulder, MG IV, with RFB.  

The issues of entitlement to service connection for mild spondylosis (claimed as a back disorder); service connection for left shoulder arthritis, secondary to service-connected residuals, GSW, left shoulder, MG IV, with RFB; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Limitation of abduction is a manifestation of muscle and joint injuries and is considered under the Veteran's rating under Diagnostic Code 5304.

2.  Residuals, GSW, left shoulder, MG IV, with RFB are productive of pain with limitation of arm motion at shoulder level (limited abduction to 90 degrees).  


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating for limited motion of the left shoulder and arm, secondary to service-connected residuals, GSW, left shoulder, MG IV, with RFB, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.73, Diagnostic Codes (DCs) 5201, 5304 (2010).

2.  The criteria for an evaluation of 20 percent, and no more, for residuals, GSW, left shoulder, MG IV, with RFB are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Codes (DCs) 5201, 5304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claim of an increased rating, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008.  The letter fully addressed the notice elements.  This letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No other evidence was identified in connection with this claim.  

The Veteran underwent a VA examination in June 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Here, the examiner states that the Veteran's medical records were reviewed (possibly electronically), the examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds the examination to be adequate for rating purposes.  

Recognition is given to the fact that the Veteran's last VA examination is now over two (2) years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of his thoracolumbar spine disability since the June 2009 VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


(CONTINUED NEXT PAGE)

Separate Compensable Rating

Initially, the Board has considered assigning a separate and additional rating for his left shoulder disability under Diagnostic Code 5201 for limitation of motion of the left shoulder.  However, this would constitute pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  In effect, the Veteran is not entitled to a separate and additional rating for his left shoulder disability, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  Here, as limitation of motion (flexion and abduction and rotation), pain, and weakness are manifestations of both muscle and joint injuries, these symptoms are already compensated by his existing 10 percent rating under Diagnostic Code 5304.   Indeed, as will be discussed below, the cardinal signs and symptoms of a muscle injury includes lower of power, weakness, lowered threshold of fatigue, fatigue-pain, impaired coordination, and uncertainty of movement.  See 38 C.F.R. § 4.56(c).  Pain, fatigability, incoordination, pain on movement, and weakness are all factors/symptoms that are used to address orthopedic disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nevertheless, in rating his service-connected left shoulder disability, application of 38 C.F.R. § 4.14 does not prohibit the Board from comparing the rating criteria for the left shoulder joint versus the rating criteria for the affected left shoulder muscle and considering which provides a higher evaluation based on the manifestations of the disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). Therefore, the Board will evaluate the Veteran's left shoulder disability under the diagnostic code that will provide the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran claims that his residuals, GSW, left shoulder, MG IV, with RFB are more severe than the current evaluation reflects.  

By rating decision of April 1962, service connection for residuals, GSW, left shoulder, MG III and IV, with RFB, moderate, was granted.  A 20 percent rating was awarded, effective March 1962.  In March 1963, a routine future examination was performed.  This examination showed that the Veteran was right-handed.  The humerus, scapula, nor the ribs showed any residuals of the GSW.  The diagnosis was recharacterized as residuals, GSW, left shoulder, MG IV with RFB, and the rating was decreased from 20 percent to 10 percent, effective July 1963.  

By rating decision of September 1992, the 10 percent rating was confirmed and continued.  By rating decision of August 2009, the 10 percent rating was again confirmed and continued.  The 10 percent rating has been in effect since that time.  

The Veteran's residuals, GSW, left shoulder, MG IV, with RFB is presently rated under DC 5304, for muscle injury of Muscle Group IV, 38 C.F.R. § 4.73.  Muscle Group IV includes the intrinsic muscles of the shoulder girdle, to include the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  The function of these muscles is stabilization of the shoulder against injury in strong movements, holding head of humerus in socket, abduction, and outward rotation and inward rotation of the arm.  For the non-dominant arm, Diagnostic Code 5304 provides for a 10 percent evaluation for a moderate disability and a 20 percent evaluation for a moderately severe or severe disability.  

38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

The Veteran underwent a VA muscle examination in June 2009.  It was noted that the injury began in service in 1962 when he was hit by a stray bullet in his left shoulder.  He indicated that he had no new trauma to the left shoulder since the original injury.  There was no history of hospitalization, surgery, or debridement.  The examiner stated that the muscles involved were the left anterior and inferior deltoid.  The bullet was low velocity and a single bullet.  He was hospitalized for three days and resumed duty in 1 week.  The wound was not through and through and the wound was not initially infected prior to healing.  There were no associated bone, nerve, vascular, or tendon injuries.  

Symptoms at the June 2009 VA examination were pain, fatigability, and weakness.  There were no flare-ups of muscle injury residuals.  There was no intermuscular scarring, nor was muscle injured, destroyed, or traversed.  The Veteran stated he had problems with dressing due to slow, painful range of motion of the left shoulder.  There was a .5 cm linear scar at the apex of left the axillary fold.  The scar was not painful or tender to touch.  The scar was also not adherent.  There were no residuals to nerve damage, tendon damage, bone damage, or muscle herniation.  There was no loss of deep fascia or muscle substance and no motion of any joint was limited by muscle disease or injury.  The Veteran gave the impression of putting forth little effort on both active and passive movements.  There was minimal effort when pulling against nothing but gravity, but when given enough time, the Veteran would move the left arm up to place the hand behind his head and then back down behind the back (parade rest position).  The Veteran stated that his slowness in movement was due to pain in the scapular area.  He stated that he still went deer hunting and played golf.  The subjective and objective findings were not consistent.  The Veteran stated that the scar he had was from the original accident and was minimal with little complications.  There was no obvious muscle atrophy to the shoulders.  The Veteran indicated that his usual occupation was store manager but he was retired.  He stated he did not work and that he retired because of his left shoulder problems.  The diagnosis was retained foreign body in the left infraspinatus muscle with residual weakness of left shoulder external rotation.  

A VA joint examination was also performed.  There was no history of hospitalization or injury or trauma to the joint.  There was also no history of neoplasm.  Joint symptoms showed no deformity, no giving way, no instability, no incoordination, dislocation or subluxation.  There was also no locking episodes, effusion, inflammation or flare-ups of joint disability.  He did complain of pain, stiffness, and weakness of the left shoulder.  There was no evidence of any effect on a weight-bearing joint.  There was no recurrent dislocation of the left shoulder.  Examination of the left shoulder showed signs of crepitus, abnormal motion, and decreased speed of motion.  Range of left shoulder motion showed flexion of 0 to 130 degrees, abduction of 0 to 120 degrees, internal rotation of 0 to 80 degrees, and external rotation of 0 to 50 degrees.  There was objective evidence of pain with active motion of the left shoulder.  Left shoulder painful motion showed pain from 70 degrees to 130 degrees of flexion and 90 degrees to 120 degrees of abduction.  There was no evidence of pain on internal rotation.  The examiner stated that on strict measure of external rotation, the Veteran would only move the left arm from 0 to 50 degrees and then claim pain prevented further movement.  At the beginning of the examination, the Veteran was asked to place his hands behind his head and then behind his back.  He was able to do this (equaling 90 degrees range in both external and internal rotation) but moved the left arm very slowly throughout the range.  When moving the left arm, there was no tremor observed.  The right arm was normal in speed of movement.  There was mild crepitus palpable in the left shoulder.  The Veteran stated that most of his pain was in the left superior to mid scapular region, not direct to the shoulder joint.  X-rays of the left shoulder showed no acute fractures, dislocations, lytic, or sclerotic lesions.  The joint spaces appeared unremarkable with mild degenerative changes of the AC joint without significant change.  There was mild degenerative joint disease of the AC joint.  The diagnosis was mild arthritis of the acromioclavicular (AC) joint.  

The examiner stated that there were no significant effects on occupation or on usual daily activities.  The examiner also stated that it was less likely as not that the Veteran's left shoulder condition was caused by his muscle injury.  The examiner stated that the Veteran had a RFB in his left infraspinatus muscle.  The muscle was just underneath the scapula (shoulder blade) and controlled external rotation of the arm.  The Veteran had most of his complaints and problems with external type movements of the left arm.  The x-ray of the left shoulder taken for the examination showed mild arthritis of the AC joint only.  The glenohumeral joint was normal.  The projectile did not directly hit the shoulder joint or the AC joint in service.  It was less likely as not that the Veteran's current AC joint arthritis was caused by or a result of the service connected foreign body in his left infraspinatus muscle.  

In March 2010, the Veteran was seen by VA for left shoulder pain.  He was referred to discuss surgery due to failure of conservative care.  The Veteran complained of loss of abduction, loss of flexion, pain, and difficulty with overhead activities, and difficulty reaching behind his back.  The pain was achy and sharp and the pattern of pain varied.  He complained of night pain, morning stiffness, and loss of motion.  Aggravating factors were changing positions, lifting, and lying down.  Alleviating factor was rest.  Physical examination of the left shoulder revealed active abduction and active flexion accomplished to 90 degrees (shoulder level).  There was negative crepitus and negative nonphysiologic indicators.  General neurologic examination revealed no focal deficit.  There was negative tenderness over the bicipital groove, and over the AC joint.  There was negative winging of the scapula.  The assessment was left shoulder impingement syndrome and possible full thickness rotation cuff tear, clinically.  

The Veteran had a MRI in January 2010 which revealed mild supraspinatus and infraspinatus tendinopathy without a discrete full-thickness of retracted tear and mild acromioclavicular joint hypertrophy with minimal mass effect upon the underlying supraspinatus muscle.  Questionable mild proximal bicipital tendinopathy was also noted.  

Then, in August 2010, an addendum was written to the June 2009 VA examination.  The examiner who performed the June 2009 VA examination opined that the Veteran had tendonitis of the left shoulder, which was most likely related to his GSW and associated muscle damage.  He also opined that it was as likely as not that the Veteran's current left shoulder range of motion reduction and pain condition were caused by, related to, or aggravated by, muscle damage caused by his inservice GSW of the left shoulder region.  The arthritis was again shown to be isolated to the AC joint.  

The medical evidence does not show any impairment to support the criteria for a moderately severe muscle disability in the left shoulder.  Some of the cardinal signs and symptoms of a muscle disability were reported.  See 38 C.F.R. § 4.56(c).  In June 2009, it was reported that the Veteran had symptoms of pain, weakness, and fatigability.  The August 2010 VA addendum to the June 2009 VA examination showed tendinopathy which was described as mild in degree.  However, none of the criteria for a moderately severe or severe muscle disability.  Specifically, aside from there being some weakness and limitation of motion, there is no evidence of loss of deep fascia or muscle substance.  There were also no findings of soft flabby muscles or swollen and hardened muscle.  The Veteran is also shown to have a single RFB without evidence of bone involvement or any type muscle atrophy.  Thus, the medical evidence does not warrant a rating higher than 10 percent for the left shoulder disability due to the muscle rating.  

The Board has also considered the applicability of other potential diagnostic codes.  

Orthopedic diagnostic codes pertaining to the shoulder have also been considered.  The medical evidence does not show any nonunion of the left clavicle or scapula under Diagnostic Code 5203; malunion of the left humerus or recurrent dislocation at the left scapulohumeral joint under Diagnostic Code 5202, or ankylosis of the left scapulohumeral articulation under Diagnostic Code 5200, due to residuals, of the GSW.  

Limitation of motion of the arm under DC 5201 is also considered.  

Under 38 C.F.R. § 4.71a, DC 5201, for a minor joint, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at shoulder level or limitation of motion midway between the side and shoulder levels.  A 30 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

During the June 2009 VA examination, the Veteran had left shoulder painful motion of flexion accomplished from 70 degrees to 130 degrees, and abduction of 90 degrees to 120 degrees.  There was objective evidence of pain following repetitive motion, there was increased fatigability, and there was weakness, but no additional limitations after three repetitions of range of motion.  There was also no flare-ups of muscle injury residuals.  

During a March 2010 VA orthopedic surgery follow-up note, the physical examination at that time showed both active abduction and active flexion accomplished from 0 degree to 90 degrees.  

After reviewing the evidence shown in both the June 2009 VA examination report and the March 2010 surgical follow-up note, the findings which show 90 degrees of flexion and abduction are evidence reflecting limitation of motion to shoulder level, which warrants a 20 percent rating for minor shoulder.  Forward flexion of 70 degrees on painful motion, does not however, show limitation of arm motion to 25 degrees from the side, necessary to warrant a 30 percent rating for a minor shoulder.  

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  The Veteran has complaints of pain, weakness, and fatigability in the left shoulder.  This functional impairment, however, is considered by ratings assigned under Diagnostic Code 5201, the rating criteria for orthopedic findings.  This increase rating to 20 percent, adequately reflects the finding based on functional loss.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The level of impairment in the left shoulder area has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Consideration has also been given as whether a separate compensable rating may be assigned for the residual scar.  Rating the left shoulder GSW under either Code 7801 or 7802 would be of not benefit to the Veteran, as the scar is not deep (i.e., with associated underlying tissue damage), does not cause limitation of motion, and is not a superficial scar that encompasses an area of 144 square inches. 38 C.F.R. § 4.118.

A 10 percent rating is warranted for superficial, unstable scars. 38 C.F.R. § 4.118, Code 7803. A note following provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Under Code 7804, a 10 percent rating is authorized for superficial scars that are painful on examination. 38 C.F.R. § 4.118.  Notes following Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage. Here, as discussed above, the left shoulder shell GSW scar is not unstable or painful on examination, so Codes 7803 and 7804 are not for application.

The Board has considered the Veteran's statements that his disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his residuals, left shoulder GSW, MG IV, RFB- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's residuals, GSW left shoulder, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for residuals, GSW of the left shoulder, MG IV, RFB is not warranted for more than 20 percent on a schedular basis.  

The Board has contemplated whether the claim on appeal, over the increase awarded, should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals, GSW, left shoulder, MG IV, with RFB, with the established criteria found in the rating schedule.  The Board finds that the Veteran's residuals, GSW, left shoulder, MG IV, with RFB, symptomatology are fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his residuals, GSW, left shoulder, MG IV, with RFB, that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected residuals, GSW, left shoulder, MG IV, with RFB, for the period under consideration.  Further, by his own report, the Veteran's left shoulder disability has not resulted in frequent hospitalization.  As for there being marked interference with employment the Board's attention is drawn to the VA examiner's finding that the Veteran's left shoulder disability caused no significant effects on occupation or on usual daily activities.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to a separate compensable rating for limited motion of the left shoulder and arm, secondary to service-connected residuals, GSW, left shoulder, MG IV, with RFB, is denied.

A 20 percent rating and no more, for residuals, GSW, left shoulder, MG IV, with RFB, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran maintains that he has mild spondylosis, claimed as a back disorder based on service incurrence.  He also asserts that he warrants service connection for left shoulder (AC joint) arthritis, as secondary to his residuals, GSW, left shoulder, MG IV, with RFB.  He also submitted a substantive appeal to service connection for left shoulder arthritis.  


Service treatment records showed no findings, treatment, or diagnosis of a back disorder.  However, the records do show that the Veteran's GSW sustained in service left a RFB (the bullet) in the scapulothoracic joint.  After service, the Veteran underwent physical therapy in 1996.  The medical records at that time indicated that the bullet was lodged in the Veteran's back, approximately 2 inches from his spine.  The Veteran also stated in his claim that the bullet was still lodged in his back  Most recently, in October 2002, the Veteran underwent x-ray examination of the lumbosacral spine.  There was anterior wedging of L1, which was likely secondary to degenerative disk disease at T12-L1.  There was mild loss of the vertebral body height to the right of L4, which was said to also likely be degenerative.  L5-S1 facet osteoarthropathy was seen.  The impression was mild spondylosis, most pronounced at T12-L1 with mild anterior wedging at L1 and facet osteoarthropathy at L5-S1.  

The Veteran was not provided with an examination regarding his back in this case.  

In determining whether a medical examination should be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

In this case, it is not clear whether the Veteran has a back condition as a result of an incident that occurred in service or whether there is evidence of aggravation of a non-service connected back condition by his service-connected muscle disability, raising the theory of service connection on a secondary basis.  Therefore, a VA examination with an appropriate opinion is warranted.  

The issue of service connection for a back condition, secondary to his service-connected residuals, GSW, left shoulder was reasonably raised by the record.  The Veteran was not previously given the laws and regulations for secondary service connection.  He must be notified of such, prior to final adjudication of the claim.  

Additionally, the Veteran maintains that the left shoulder arthritis should be service-connected on a secondary basis, as due to or aggravated by his residuals, GSW, left shoulder, MG IV, with RFB.  The Board notes that in Mittleider v. West, 11 Vet.App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  

Here, the Veteran is not competent to determine the etiology of the symptoms which he believes are residual to his service-connected residuals, GSW, left shoulder, MG IV, with RFB.  However, the VA examiner who performed the June 2009 VA joint examination, indicated, in pertinent part, that the Veteran's arthritis of the AC joint is less likely than not caused by or a result of his service-connected residuals, GSW, left shoulder, MG IV, with RFB.  The examiner did not indicate whether the arthritis of the AC joint was aggravated by the GSW residuals, nor did he indicate whether the symptomatology related to the muscle disability and arthritis could reasonable be separated.  Finally, the opinion he rendered, was without rationale.  It is not adequate for rating purposes.  See 38 C.F.R. § 4.2.  Therefore, additional examination is required in this regard.  

Finally, during the June 2009 VA examination, the Veteran indicated that he was unable to work as a result of his service-connected left shoulder disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on the Veteran's assertions, the Board finds that the issue of TDIU is reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

The Board acknowledges that the Veteran is currently service connected for residuals, GSW, left shoulder, MG IV, with RFB.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disability(ies), alone renders him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disability(ies) preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran adequate VCAA notice of the regulations pertaining to claims for service connection on a secondary basis.   

2.  The Veteran should be afforded an appropriate VA orthopedic examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray examination, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed back condition had onset in-service or was otherwise shown to have been incurred in or due to an event of service, to include the documented in-service shooting.   

The examiner should also provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed back condition was caused by or aggravated by his service-connected residuals, GSW of the left shoulder.  If it is determined that aggravation beyond the natural progress of the disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

In offering these assessments, the examiner must discuss the Veteran's documented in-service shooting and subsequent injuries and the Veteran's report regarding the onset and/or chronicity of the pertinent symptoms.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  

The Veteran should also be afforded an appropriate VA orthopedic/muscle examination with regard to his arthritis of the AC joint.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray examination, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed arthritis of the left shoulder (AC joint) was caused by or aggravated by his service-connected residuals, GSW of the left shoulder.  

If it is determined that aggravation beyond the natural progress of the disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

After all of the above, and based on a review of the case and the claims file, the examiner must also provide an opinion as to whether the Veteran's service-connected disability (ies) alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  

3.  Then, readjudicate the issues entitlement to service connection for back disorder, entitlement to service connection for arthritis of the left shoulder (AC joint), secondary to residuals, GSW, left shoulder, with RFB and entitlement to TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


